DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites that the edge-coupling resonator is used for a direct current coupling. However, it is not clear what is meant by direct current (DC) coupling? It is well known in the art that DC coupling can only happen through conductive connections, not through capacitive coupling. Capacitive coupling, such as in the edge-coupled resonators, can only happen at RF frequency currents not at direct current. Therefore, clarification is needed for this claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 4-6, 11 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rauscher (US 4518931, cited by the applicant).
Regarding claim 1, Rauscher (i.e. FIGS. 1 & 2) discloses a radio frequency (generation of RF power, col. 1, lines 13-14) power amplifier (although Rauscher’s invention was directed towards an oscillator/frequency doubler circuit, Rauscher explicitly mentioned the application of similar circuits for amplification purposes as well, col. 9 lines 51-54) comprising a harmonic control circuit (col. 1, lines 39-46) which comprises at least one edge-coupling (microstrip lines are edge-coupled) resonator (coupling network 12 as shown in Fig. 1 as a block and in Fig. 12 in detail);
wherein the edge-coupling resonator (12) at least comprises a first microstrip line (50), a second microstrip line (52) and a first transmission line (32); the second microstrip line (52) and the first microstrip line (50) are coupled; and
one end (node 40 in Fig. 2) of the second microstrip line (52) is an open stub (38, col. 7, lines 41-42) and another end (node 64) of the second microstrip line (52) is grounded (through R-C network 70-72); and the first microstrip line (50) having a first width (first width of section 50 of the microstrip line 50-54 is narrower 120  than the second width of the transmission line 32 which is 62.5 , col. 8, lines 54-59)  is connected to the first transmission line (32) having a second width (62.5 ) which is wider than the first width (see Fig. 2 and col. 8, lines 54-59). Regarding claim 2, Rauscher further teaches that the actual circuit is realized in microstrip on a 0.25 mm glass-fiber-reinforced dielectric Teflon substrate with a ground plane disposed on the other side (col. 8, lines 63-65) and per claim 4, a length of the first microstrip line (50) is equal (θ=90°) to a length (θ=90°) of the second microstrip line (52) and per claim 5, the edge-coupling resonator further comprises a third microstrip line (54) and a fourth microstrip line (56); the fourth microstrip line (56) and the third microstrip line (54) are coupled (see Fig. 2); one end (far end in Fig. 2) of the fourth microstrip line (56) is an open stub (col. 7, line 66) and another end (node 64) of the fourth microstrip line (56) is grounded (through R-C network 70-72) wherein per claim 6, the third microstrip line (54) is equal in length to the fourth microstrip line (56, both 90° lines, col. 8, lines 54-59) and per claim 11, one end (node 40) of the first microstrip line (50) is an open stub (38) and one end (far end) of the third microstrip line (54) is an open stub (col. 7, line 66). Further per claim 15, at least two of the edge-coupling resonators (edge coupled resonator 32-34 and edge coupled resonator 56-54) are cascaded via at least one link microstrip line (50-52).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, 5, 7-8, 10 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Ma et al. (US 2013/0335147) in view of Li et al. (“Application of Load-pull in Power Amplifier Design”, published in CHEMICAL ENGINEERING TRANSACTIONS, vol. 51, 2016).

    PNG
    media_image1.png
    293
    605
    media_image1.png
    Greyscale

Fig. 18 of Ma et al. reproduced for ease of reference.
Regarding claim 1, Ma (i.e. Figs. 1, 10-18) discloses a radio frequency power amplifier (A high linear power amplifier 100, §0032) comprising a harmonic control circuit (passive device 15 to attenuate the harmonics produced by non-linear amplifying devices §0036) which comprises at least one edge-coupling (claim 10 of Ma) resonator (well known in the art that coupled microstrip structures are tuned to resonate at desired frequencies for filtering and matching purposes);
wherein the edge-coupling resonator (exemplarily shown in Fig. 18) at least comprises a first microstrip line (181), a second microstrip line (182) and a first transmission line (between ports P1 and P2); the second microstrip line (182) and the first microstrip line (181) are coupled (§0043); and
one end (top end in Fig. 18) of the second microstrip line (182) is an open stub (§0052) and another end (bottom end in Fig. 18) of the second microstrip line (182) is grounded (Fig. 18); and the first microstrip line (181) having a first width (width of the microstrip line 181 is different from the second width of the transmission line between terminal P1 and P2 in Fig. 18,§0033, §0043-§0044)  is connected to the first transmission line (the transmission line between terminal P1 and P2 in Fig. 18) having a second width (see Fig. 18 §0052).

    PNG
    media_image2.png
    339
    968
    media_image2.png
    Greyscale

Fig. 4 of Li et al. reproduced for ease of reference.
Ma, however, is not explicit about the second width being wider than the first width
Li et al. in a second harmonic rejection design for an RF power amplifier, teaches in Fig. 4, connection of a short-circuited stub TL2 (short circuited quarter wavelength line at fundamental which rejects second harmonic at the drain terminal and appears as open at the fundamental frequency). Wherein the transmission line TL1 connected to the output of the power amplifier and short-circuited stub in wider than the second harmonic rejection microstrip line TL2. Which is well known in the art of power amplifier drain bias and output matching circuit design.
Therefore, although Ma is not explicit about the relative width of the transmission line between terminals P1 and P2 and the first microstrip line (181), a person of ordinary skill in the art would find it obvious to design the first microstrip line (181) as a high impedance line (i.e. much thinner) compared to the transmission line between terminals P1 and P2 (which is fundamental frequency matching line closer to the low impedance drain of the power amplifier and as such has to be wider) such that the first microstrip line (181) appears as a very high impedance line for fundamental frequency at the drain terminal of the power amplifier. Being well known in the art it would be an obvious design choice for a person of ordinary skill.

    PNG
    media_image3.png
    397
    928
    media_image3.png
    Greyscale

Fig. 10 of Ma et al. annotated by the examiner for ease of reference.
The resultant combination of Ma and Li would also teach on claim 3, that a first capacitance (microstrip lines (essentially 181 and 182) coupler offer capacitance and inductance resonance behavior) for harmonic suppression (circuit 15 of Fig. 1 which is implemented through edge coupled resonator 1800 of Fig. 18 is a harmonic rejection filter) is formed by coupling the first microstrip line (181) and the second microstrip line (182); and a first step impedance transformer for fundamental matching is formed by differencing widths of the first transmission line (the transmission line between terminals P1 and P2) and the first microstrip line (181) as discussed above. 
Further per claim 5, Ma also exemplarily teaches cascade of edge coupled resonating lines in Figs. 10-13, wherein a third microstrip line (1 in block 102 of Fig. 10) and a fourth microstrip line (2 in block 102 of Fig. 10); the fourth microstrip line (2 in block 102 of Fig. 10) and the third microstrip line (1 in block 102 of Fig. 10) are coupled;
one end (top end in Fig.10) of the fourth microstrip line (2) is an open stub and another end of the fourth microstrip line (bottom end in Fig. 10) is grounded.
Also, per claim 7, the resultant combination would teach on the limitation that a second capacitance for harmonic suppression is formed by coupling the third microstrip line (1 in block 102 of Fig. 10) and the fourth microstrip line (2 in block 102 of Fig. 10) as discussed above for claim 3 and per claim 8, Ma also teaches in Fig. 10 that the first microstrip line (181 of Fig. 18 which is equivalent to 1 in block 101 of Fig. 10) is connected to the third microstrip line (1 in block 102 of Fig. 10) having the first width (same width as the first microstrip line (181 of Fig. 18)) via a second transmission line (3 in block 101 of Fig. 10) having the second width (see obviousness discussion in regards to claim 1 above); and
a second step impedance transformer for fundamental matching (please see the discussion above regarding claim 3) is formed by differencing widths of the first microstrip line (1 in block 101 of Fig. 10) and the second transmission line (3 in block 102 of Fig. 10); and
a third step impedance transformer for fundamental matching (please see the discussion above regarding claim 3) is formed by differencing widths of the second transmission line (3 in block 102 of Fig. 10) and the third microstrip line (1 in block 102 of Fig. 10).
Further per claim 10, the second microstrip line (2 in block 101 of Fig. 10) is connected to the fourth microstrip line (2 in block 102 of Fig. 10) via a grounded terminal (both are grounded and in an integrated circuit environment with very limited space as in Ma all RF ground are connected together, well known in the art);
the second microstrip line (2 in block 101 of Fig. 10) and the fourth microstrip line (2 in block 102 of Fig. 10) are configured in a U-shape (although not shown explicitly it would have been obvious to a person of ordinary skill to connect the grounds of microstrip line 2 in block 101 of Fig. 10 with the microstrip line 2 in block 102 of Fig. 10 together through the ground with microstrip line 2 in block 101 of Fig. 10 and the microstrip line 2 in block 102 of Fig. 10 forming two vertical arms of U shape while the ground patch forming the horizontal bridge of the U shape); and the second transmission line (3 in block 102 of Fig. 10)  is configured in a U-shape (3 in block 101 and 3 in block 102 of Fig. 10 happened to be a continuous horizontal line and the first and third microstrip lines vertically connected to this horizontal section forms another U-shape).
Further per claim 13, Ma also exemplarily teaches in Fig. 10, a fifth microstrip line (105 or designated as ‘M’ in block 101 of Fig. 10) and a sixth microstrip line (designated as M in block 102 of Fig. 10); the fifth microstrip line (‘M’ in block 102 of Fig. 10) and the first microstrip line (1 in block 101 of Fig. 10, compare with the embodiment of Fig. 15) are coupled and the sixth microstrip line (‘M’ in block 102 of Fig. 10) and the third microstrip line (1 in block 102 of Fig. 10, compare with the embodiment of Fig. 15) are coupled. Also, one end of the fifth microstrip line is an open stub and another end of the fifth microstrip line is grounded (see Fig. 10); one end of the sixth microstrip line is an open stub and another end of the sixth microstrip line is grounded (see Fig. 10) and with the same argument as claim 10,  per claim 14, the fifth microstrip line is connected to the sixth microstrip line via a grounded terminal (although not shown explicitly it would have been obvious to a person of ordinary skill to connect the grounds of microstrip line ‘M’ in block 101 of Fig. 10 with the microstrip line ‘M’ in block 102 of Fig. 10 together both connected to ground at one end and in a limited space of integrated circuit environment it is imperative that RF grounds are connected together) and the fifth microstrip line and the sixth microstrip line are configured in a U-shape (and as such an U connection will be formed between the fifth microstrip line, i.e., ‘M’ in block 101 of Fig. 10, the sixth microstrip line, i.e., ‘M’ in block 102 of Fig. 10 in vertical directions and sections of the first and second transmission lines (3 in block 101 and 3 in block 102 of Fig. 10 which happened to be a continuous line) in the horizontal direction).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAFIZUR RAHMAN whose telephone number is (571)270-0659. The examiner can normally be reached M-F: 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on (571) 272-1988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/HAFIZUR RAHMAN/Examiner, Art Unit 2843